JUSTICE McLaren, dissenting: I respectfully dissent as I believe the trial court’s order should be affirmed in its entirety. First, I disagree with the majority’s determination of waiver due to plaintiff’s failure to raise directly the propriety of the trial court’s denial of plaintiff’s initial motion for refund. The plaintiff need not have directly raised this issue as the plaintiff subsequently prevailed when the trial court granted interest nunc pro tunc. Furthermore, I believe the plaintiff raised the issue of the correctness of the court’s granting interest nunc pro tunc in the second and third points of plaintiff’s brief regarding “absurd and unjust consequences” and “equity is not on the side of Defendants.” Second, the order granting interest nunc pro tunc was correct. The order of refund granting interest is a ministerial order. (Department of Transportation v. Roodhouse (1982), 104 Ill. App. 3d 880, 884.) As such, the trial court ought to have entered the judgment initially under the facts in this case. In granting interest nunc pro tunc the trial court was guided by the equitable maxim “that equity considers that as done which ought to be done.” (Ward v. Sampson (1946), 395 Ill. 353, 366-67; see also Cesena v. Du Page County (1991), 145 Ill. 2d 32, 38.) Additionally, “equity has jurisdiction to correct the mistake of a county ministerial officer.” (Cesena, 145 Ill. 2d at 38.) Cesena when read in the context of this case would determine that the trial judge was a ministerial officer as to the entry of the order of refund. As the majority states, the original order in issue was ministerial. It should have been entered but was not. Upon revestment or reconsideration, the trial court did that “which ought to have been done” initially. The trial court corrected its initial error, and the subsequent judgment should be affirmed in its entirety.